FRANK, Judge.
William Butler was convicted of battery and resisting an officer without violence. He was sentenced to consecutive one-year terms of probation. His counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record has failed to disclose any reversible error. Thus, we affirm Butler’s convictions. The state, however, has indicated that the sentencing documents contain a scrivener’s error; Butler’s terms of probation should run concurrently and not consecutively.
To this extent, we remand for correction of the error and note that Butler need not be present.
DANAHY, A.C.J., and CAMPBELL, J., concur.